       Case 1:20-cv-01786-VEC-DCF Document 27 Filed 03/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 YAHKIMA GOMEZ-KADAWID,

                                 Plaintiff,
                                                             20cv01786 (VEC) (DF)
                     -against-
                                                             ORDER OF SERVICE
 DR. LEE, DR. ALSABAN, DR. LEANTT,

                                 Defendants.

DEBRA FREEMAN, United States Magistrate Judge:

        In this Section 1983 action, pro se plaintiff Yahkima Gomez-Kadawid (“Plaintiff”) has

been granted permission to proceed in this case in forma pauperis (“IFP”) (see Dkt. 7), and he is

therefore entitled to rely on the Court and the U.S. Marshals Service to effect service of process

on Defendants. See Walker v. Schult, 717 F.3d. 119, 123 (2d Cir. 2013); 28 U.S.C. § 1915(d)

(“The officers of the court shall issue and serve all process . . . in [IFP] cases.”); see also

Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to serve if the plaintiff is

authorized to proceed IFP).

        As noted in an Order of this Court dated January 4, 2021 (Dkt. 16), the Marshals Service,

to date, has been able to serve process on two of the three Defendants in this case, but its attempt

to serve the third defendant, Dr. Lee, was unsuccessful, as service was attempted at Bellevue

Hospital, and Dr. Lee was reportedly no longer employed at that location. Under the

circumstances, this Court directed the New York City Law Department to ascertain and provide

to the Court the last-known address for Dr. Lee (see id.), and the Law Department has now

complied with this directive (see Dkts. 21, 23).

        Accordingly, so as to allow Plaintiff to effect service on defendant Dr. Lee through the

U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service
      Case 1:20-cv-01786-VEC-DCF Document 27 Filed 03/01/21 Page 2 of 2




Process Receipt and Return form (“USM-285 form”) for Dr. Lee, using the address provided

herewith (which address should be maintained as confidential and not placed on the public

Docket). The Clerk of Court is further instructed to issue a Summons and deliver to the

Marshals Service all of the paperwork necessary for the Marshals Service to effect service upon

this defendant.

       The Clerk of Court is further directed to modify the Docket so as to reflect Plaintiff’s

updated address (of which Plaintiff informed the Court by letter, filed at Dkt. 25, and which is

shown below), and to mail a copy of this Order to Plaintiff as that new address, together with

additional copies of the Orders filed at Dkts. 23 and 24, which Plaintiff may not have previously

received.

Dated: New York, New York
       March 1, 2021

                                                             SO ORDERED



                                                             ______________________
                                                             DEBRA FREEMAN
                                                             United States Magistrate Judge

Copies to:

Yahkima Gomez-Kadawid
#19A1623
Sing Sing Correctional Facility
354 Hunter Street
Ossinging, NY 10562

Defendants’ counsel (by ECF)




                                                 2
